The opinion of the court was delivered by
Watkins, J.
Plaintiff claims §5000 against A. L. Boyer as damages, sustained at his hands and through his illegal and tortious acts, in reference to a tract of land which was the subject of a protracted litigation, and of which she was the owner by virtue of an inheritance from her mother’s succession, in part-, and from a deceased brother and sister, in part.
*566Jacques A. Boyer, brother of A. L., and one Henry Bielkiewicz, are made parties defendant and cited, though no judgment against them is prayed for.
The immediate cause of plaintiff’s suit is the alleged rendition of a final judgment against her for the sum of $3477.05, in the suit entitled Jacques A. Boyer vs. Volcy Amet, 41 An. 721. And that that suit and judgment were the successors and supplements of the preceding suit entitled Jacques A. Boyer vs. L. A. Joffrion, sheriff, et al., 40 An. 657.
As this claim is the sequence of a protracted litigation, in which the plaintiff (only recently arrived at her majority) and her two uncles (only recently discharged from their trusts, the tutorship of herself and her brother and sister, and the administration of their father’s and mother’s estates) figured as parties litigant, in sundry capacities, the correctness of its allowance or rejection must depend in a great measure upon a careful statement of the facts and allegations pertinent to the issues raised therein.
The following is a fair synopsis of the plaintiff’s claim, viz:
!.• That upon the death of her father and mother, the defendant, A. L. Boyer, became the tutor of her sister, and 'J. A. Boyer became the tutor of her brother and herself and the administrator of their father’s and mother’s successions.
2. That among the properties belonging to.siad mother’s estate was the tract of land which serves as the foundation of this demand, and of which said tutors caused a pretended sale to be made on the 18th of May, 1878, and thereat same was adjudicated, ostensibly, to Henry Bielkiewicz who was a party interposed to accept title for said A. L. Boyer.
3. That said sale was illegal, null and void, being fraudulent and simulated — a fraud practised upon the minors whereby their title was never really and actually divested, and which vested no title in the alleged purchaser.
4. That after her majority and marriage she instituted suit against both of said tutors, calling upon them for accounts, etc., and finally all the matters therein involved were, by the mutual consent of all parties, submitted to arbitration, and appropriate articles of agreement were drawn and signed.
5. That one of the questions which was settled and determined by the arbitration was, that A. L. Boyer had acquired no title to the *567land specified, and that the paper title he held was a nullity, and that the land was ordered to be returned to the heirs of her mother, Palmyra Boyer, of whom she is the sole surviving heir, her brother and sister having died meanwhile.
6. That, in pursuance of the award of the amicable compounder, plaintiff, as sole heir of her mother, 'entered into possession of said property in 1881, and in December, 1885, sold, it to J. A. Boyer; and that, in May, 1886, the defendant, A. L. Boyer, taking advantage of the fact of his act of retrocession to her not having been recorded in the proper conveyance office, consented a mortgage upon it in favor of Jean Artigues for $1550, which was subsequently foreclosed, her vendee evicted, and she by a final judgment sentenced to make restitution to him, on that account, of the sum of $3650.
7. That in so doing A. L. Boyer knowingly and designedly perpetrated a fraud upon her, and occasioned her the damages claimed; same being the amount of the judgment against her, attorney fees, anxiety of mind, etc.
A variety of exceptions were -preliminarily interposed in behalf of the different defendants, and some of them having been overruled, and others referred to the merits to stand as part Of the answer, the answer was filed.
It is a general denial coupled with the following special defences, viz: •
1. That the alleged sale of the 18th of May, 1878, to Bielkiewicz was duly advised by a family meeting duly convoked; and that he purchased from the latter in good faith for $1550, and never thereafter conveyed or transferred said land to plaintiff, but expressed a willingness to convey same to her upon the condition that she would make restitution to him of said sum.
2. That the plaintiff, as heir to her mother’s estate, received said' sum thus realized for said property and is thereby estopped from now asserting the nullity of the sale.
3. That it is not eompetent for plaintiff to claim said lands or any rights as owner thereof, without first paying or tendering to the defendant the price claimed and received by her.
4. That, in the event the court declares said sale to be a nullity, he pleads and claims, in reconvention, in the alternative, the sum of $1305.
5. That plaintiff, in suit No. 7794, having judicially averred and *568declared that she had derived said land from him, .such pleading estops her from averring that hé never acquired it at all or that the damages she claims resulted from his having wrongfully pretended to sell property which he did not own.
The judgment of the District Court went in plaintiff’s favor for $8200 and rejected the defendant’s reconventional demand, and he has appealed. In this court the appellee made answer to the appeal and requested that the judgment be increased to $5000 as originally claimed in her petition. •
As the parties litigant have been before this court in two preceding cases, a reference to them and the points decided therein will simplify the questions at issue in the present case.
In Boyer vs. Joffrion, 40 An. 957, the plaintiff claiming ownership of the land in question, by virtue of a duly recorded title from Volcy Amet, enjoined the foreclosure of the mortgage which was consented thereon in favor of Artigues and called plaintiff, Amet, his vendor in warranty. She in turn cited A. L. Boyer in warranty; but, on exceptions, the demands in warranty were dismissed and the case went to judgment upon the issues remaining in the case — the court deciding that the mortgage was inforceable because the public records disclosed title in the mortgagor at the date of the inscription of the mortgage on May 29, 1886.
The court held that, while it was true that A. L. Boyer was not a parij1 to the controversy in which the validity of the adjudication of the property to Bielkiewicz was involved, the finding of the arbitrator annulling said adjudication, and the judgment of the court homologating same, were binding on him; that these occurred in 1888, prior to the conveyance to J. A. Boyer by Volcy Amet, which was duly reeorded'on the day of sale, more than two years antecedent to the execution and registry of the Artigues mortgage. Yet all of these occurrences did not, in anyway, affect said mortgagee, because “the finding of the arbitrator, and the judgment annulling the adjudication, divesting A. L. Boyer of title to the property, had not been recorded previous to the granting of the mortgage.”
But while thus holding, with respect to Artigues, and dissolving the injunction of J. A. Boyer, yet it conclusively appears that, in so far as Volcy Amet and A. L. Boyer were, concerned, the annulment of said probate adjudication to Bielkiewicz, hisconveyance to A. L. *569Boyer, and his retrocession of the property, were facts accomplished and completed, inter sese.
The property having been seait to sale under Artigues’ mortgage, it was adjudicated to J. A. Boyer for the price of §1800 in cash. He, thereupon, instituted the suit of Boyer vs. Amet, 41 An. 721, for the recovery of the original price he had paid the defendant for the property, viz: §8200 and the costs and other expenses of the injunction suit, in reparation of the losses he had sustained in con - consequence of his eviction from the property.
In that case the court was called upon to review the entire litigation, and in the course of their opinion they expressed the following views in reference to A. L. Boyer’s claim of title and the arbitrator’s award, viz:-
“ Now, it appears that the validity 'of A. L. Boyer’s purchase of the tract of land in question had also been involved, and that as part of the adjustment of the differences, then existing between the parties, Boyer acknowledged the nullity of his purchase, and agreed to retrocede the property thus acquired by him to the heirs of the succession.
“To that effect the act of submission contained the following declaration, or article, viz:
“That A. L. Boyer returns to the said heirs the land * - * * bought by him in 1878, and that said sale to'him is hereby annulled, reserving to said A. L. Boyer all the rights lie had, or may have had, at the time of- the sale of said land.”
Reference is made by the court to the fact, that by reason of the death of her brother and sister, Yoley Amet became the sole heir to the estate of herr mother, Palmyra Boyer, and they then stated that “the article in which A. L. Boyer acknowledged the nullity of his title was not a matter between himself and the suscession, or his administrator, but it grew out of an agreement between himself and the heirs directly, in a litigation instituted by the defendant himself * v * The retrocession,’ * * * was not to the succession, or (to) its representatives, but it was to che heirs themselves, who were themselves placed in possession without the intervention or assistance of the administrator.”
It thus appears that the parties to this litigation have been before this court in the cases cited, and in different capacities have either litigated or attempted to litigate all of the issues appertaining to *570the land in question; and that the practical result of the litigation, as it existed when this suit was filed, on June 12, 1890, was, that the land of which the plaintiff was owner by inheritance, and of which the defendant, A. L. Boyer, had been apparently invested with the indicia of ownership, had been by him retroceded to her; it had been conveyed to J. A. Boyer by recorded title; the same had been mortgaged by A. L. Boyer to Jean Artigues, and by him sent to sale; and the evicted purchaser had obtained judgment against his vendor for the’ losses he had sustained in’ consequence of the eviction.
It further appears (this result having been ascertained), that there is but one question for solution, and that is, the consequences of A. L. Boyer’s alleged illegal acts, and plaintiff’s right of action against him for a recovery. It is from this standpoint that w.e must view the plaintiff’s case, and the defendant’s exceptions and defences; and it was for this reason that the' argument of the exceptions was postponed. We will now take them up and dispose of them in their order.
I.
The first exception that occurs in the regular course of proceedings is that plaintiff had paid nothing on the judgment-of J. A. Boyer against her, at the time of instituting this suit, and hence her action is premature. That fact is conceded by the plaintiff, but she denies the correctness of the defendant’s conclusion therefrom.
The contention of defendant’s counsel is that plaintiff’s right of recovery could arise only from the fact of her having made payment, and not from a simple judicial condemnation to make payment. That her right, if any exists, is to be indemnified for actual loss suffered, and that she has no right of action for future damage.
This is a mistaken premise from which to tfiew the plaintiff’s case.
This is a suit against A. L. Boyer for damages inflicted upon the plaintiff by his “illegal, wrongful and tortious acts,” in perpetrating á fraud upon her, in the manner and under the circumstances detailed in her petition, and recited above.
It is nowhere alleged, and it nowhere appears in the record, that there were any contractual relations between A. L. Boyer and J. A. Boyer in respect to the land in question:.
It was, primarily, property of the succession of' Palmyra Amet, mother of plaintiff, and was adjudicated to Bielkiewicz, and by him conveyed to A. L. Boyer, who was at the time both administrator of *571Palmyra Amet’s succession and tutor of plaintiff. In an arbitration and settlement between A. L. Boyer and the plaintiff, the former acknowledged the nullity of his alleged purchase, and consented to and did make a retrocession of the property to the heirs of Palmyra Amet, and they went into possession. Thereafter Volcy Amet, as sole heir, conveyed to J.'A. Boyer; and subsequently A. L. Boyer executed a mortgage thereon in favor of Artigues, which sent it to sale. The seizure and sale thereof were unsuccessfully resisted on the part of J. A. Boyer, and, upon his injunction being dissolved, he sued the plaintiff and recovered a judgment as stated. Prom this statement it is clear that plaintiff’s demand for damages is not an incident of the sale she made to J. A. Boyer, but the result of the illegal acts of A. L. Boyer, in enabling Artigues to divest J. A. Boyer’s title, and to evict him of. the property'. That the judgment of the court fixing definitely the amount of J. A. Boyer’s loss, on that account, and adjudging her to pay the same, can be referred to in this case for the sole purpose of determining the quantum of damages, quoad this item. Whether plaintiff has made payment or not is matter of no consequence, so far as A. L. Boyer is concerned. The plaintiff’s vendee was evicted from the land, through the instrumentality of a mortgage he consented on the property, and, on that account, judgment was entered up against her. These are the only facts with which A. L. Boyer is concerned. This is made evident — if the proposition were not self-evident on its face — from the fact that plaintiff made an effort to have A. L. Boyer respond in warranty in the two suits above referred to, but same proved unavailing. He was not liable in warranty, for the simple reason that he was not a vendor of plaintiff — he haAdng merely retroceded to her a title of Avhich she had been illegally dispossessed.
This exception Avas properly overruled.
H.
J. A. Boyer and Henry Bielkiewiez excepted that the petition stated no cause of action as to them. There is no prayer for judgment against them. They were merely joined as nominal, though necessary, defendants, amd were in all likelihood cited for the sole purpose of assisting the plaintiff in obtaining the relief she prayed for against A. L. Boyer, principal defendant — they having been *572recipients of titles to property of Palmyra Amet’s succession, intermediately, but being at.present without interest therein.
This exception was correctly overruled.
III.
In the next place, the defendant filed pleas of res adjudieata and no cause of action, and same were, over his objection and exception, referred to the,merits, to stand as part of the answer, but on final trial both pleas were overruled by the judge a quo.
We are of opinion — and have so ruled frequently and recently— that these pleas should have been tried and disposed of by the District Judge in limine, and he erred in declining to do so. And, proceeding to deal therewith as he should have done, we will invert the order of defendant’s counsel’s argument and discuss the plea of no cause of action first.
We are clearly of the opinion that a cause of action is stated in view of the facts which are recited in the beginning of this opinion, but to put the matter beyond question we make the following quotations from plaintiff’s petition — the ground on which counsel seek to sustain their exception being that the probate sale of the land in question was, at most, only relatively null,' and A. L. Boyer’s retro-cession thereof was only a promise 'of sale — viz: “ Petitioner represents that there wore no debts against said minors which called for a sale of their property and that said order was improvidently granted by the court and fraudulently obtained by the tutors. The said property was sold on the 18th of May, 1879, and apparently adjudicated to Henry Bielkiewicz, who immediately thereafter, on the same day, transferred said property to Alonzo L. Boyer, tutor of Laura Amet, and one of the auctioneers who made the sale.
“ Petitioner represents that said Bielkiewicz was not a purchaser in good faith, blit was an interposed person acting for’and in behalf of Alonzo L. Boyer, tutor. * * u The said sale was illegal, null and void, for the reason that the tutors themselves became the purchasers of all the property, etc., * and said sale was simulated and a fraud perpetrated upon the minors by their tutors.
“For the reasons above set forth petitioner represents that the heirs of Palmyra Boyer were never divested of their title to the land above described, that Alonzo L. Boyer never acquired a title thereto, *573and that as between him and the heirs of Palmyra Boyer the ownership of said land remained in them.”
Subsequent litigation and the submission thereof to an arbitration is then recited and petitioner then concludes thus:
“But, one of the points of this agreement, which was fully settled' and determined by the arbitrators and by the parties themselves, was that the sale by which Alonzo L. Boyer had acquired a paper title to the land, which belonged to the succession of Palmyra Boyer, described above, was a nullity and that * * (same) belonged to the succession of Palmyra Boyer. ”
On full proof of these averments being made, it is manifest that the act of A. L. Boyér, in placing a mortgage on the property, as stated, was .a fraud on the plaintiff’s rights, and done with full knowledge on his part. It is manifest that he did not occupy the position of a possessor of a title which was only relatively null, and for the revocation of which an additional decree was necessary, in order that plaintiff could reach him, and make him respond for the consequence of his illegal act.
On the averments of plaintiff’s petition, the defendant never had any title to the land, and he occupies the position of one who mortgaged a piece of property he never owned. It is of no consequence to the defendant that plaintiff’s title had not been recorded. He' knew that the property was hers, and'that he had no right to put an incumbrance upon it. That plaintiff did not record her title, so that the divestiture of defendant’s title might have appeared, was neglect may be conceded; but it in no wise contributed to the act of the defendant. .It is likewise of no consequence that it is alleged — • and also a fact — that at the time of the registry of defendant’s mortgage, the plaintiff had parted with title. The property in the possession of her vendee was affected' by it. He was evicted thereby, and has obtained judgment against her, in consequence thereof. All of these facts are alleged, and such allegations state a cause of action.
IY.
' We will next consider the defendant’s plea of res adjudiaata, which is based upon a ruling of the District Judge in sustaining an exception of no cause of action, which was tendered by A..L. Boyer as defendant cited in warranty in the suit of Boyer vs. Amet, 41 An. 721. It appears that in that suit — the one in which judgment was ren*574dered against the plaintiff — Volcy Amet set out in her answer a full' and detailed statement of the facts, as given in substance by the court, and called A. L. Boyer in warranty to defend the suit, and respond to such judgment as might be rendered against her therein. To this call in warranty A. L. Boyer excepted that the defendant,. Volcy Amet, was not entitled to call him in warranty in the afdresaid action, and in this respect her answer disclosed no cause of' action.
On these exceptions the District Judge ruled as follows:
“ This cause coming on to be heard upon exception of no cause, of action filed on behalf of A. L. Boyer, called in warranty in answer of defendant, Volcy Amet, filed in the above numbered and entitled cause, and the law and the evidence being in favor of said-exception, it is by reason of all the foregoing ordered, adjudged .and decreed that there be judgment upon said .exception in favor of the said A. L. Boyer, called in warranty, as aforesaid, dismissing the said call in warranty, and against the said Volcy Amet, wife-of Tobie Lougarre, with costs, reserving to said Volcy Amet, defendant, any right of action she may have against the said A. L. Boyer.”
To sustain the plea of res adjudieata on the ruling above quoted,, the defendant must make it appear affirmatively and clearly that, the cause of action is the same in both cases.
For the code provides that:
“The authority of the thing adjudged takes place only with-respect to what was the object of the judgment. The thing demanded must be the same; the demand must be founded on the same cause of action; the demand must be between the same parties and formed by them against each other in the same capacity.” R. C. C. 2286.
This simple precept of the code has been repeatedly defined and-interpreted, without much force or perspicuity being given to it. Morton vs. Packwood, 3 An. 174; Patterson vs. Bonner, 14 La. 233; Johnson vs. Webb, 8 An. 126; Shaffer vs. Scuddy, 14 An. 582; Florence vs. Wilcox, 14 La. 58; Association vs. Mason, 23 An. 619; Trescott vs. Lewis, 12 An. 198.
But the distinction between the cause of action set out in the-answer referred to and the one set out in the plaintiff’s petition is so> clear and well defined as to require no extended argument. The. call in warranty was predicated upon a suit against the defendant.. *575Volcy Amet, on a breach of her contract of warranty .in an act of sale, while the suit of the plaintiff, Volcy .ámet, is one sounding in damages ex delicto. The very reason that the exception in that suit prevailed, is the one why the one tendered in this case should not. The fact that the judge, in sustaining the exception of A. L. Boyer in that suit, fully reserved the rights of Volcy Amet, would indicate that this was the view he entertained of it.
In order to constitute a decree of court res judicata, three things must concur, in respect to the object of the suit, or the cause of action, viz: (1) The thing demanded must be the same; (2) the demand must be founded on the same cause of action; (3) the demand must be formed by the parties “ against each other in the same capacity. ’ ’
In the suit of Boyer vs. Amet, the demand to which the defendant Amet sought, by her answer, to make A. L. Boyer a party, was not a demand made against him in the same capacity as that to which he is made a party in this suit. This is evident. Hence the plea must fail the defendant, because it is wanting in its most vital and essential element — that is, sameness of capacity of the litigants.
V.
The next exception is a plea of the • prescription of one year against this suit as an action for damages ex delicto. From what has been already premised in the way of statement and argument it must be apparent that we have viewed it, and now.view it, as an action ex delicto. We think that the quotations from the petition already made clearly define it to be such an action. The cause of action is distinctly founded upon the faults, the illegal acis and alleged wrongdoings of A. L. Boyer. These are the essential indices of an action ex delieto. City of New Orleans vs. Bank, 31 An. 566; Knoof vs. Blatter, 39 An. 28.. ■
The only question for determination in order to decide whether the plea is good, is one of fact, and that is at what time was the injury inflicted of which the plaintiff complains. This suit was filed on the 12th of June, 1890, and if the injury was inflicted within one year prior to that date her action was timely.
Judgment was rendered against the plaintiff by this court in July, 1889, sentencing her to pay the sums of $3200 and $227.50 to J. A.. Boyer, as her evicted vendee. These two are the principal items in *576hex’ claim of $5000 damages against the defendant, A. L. Boyex’, as the losses that his previous illegal acts have occasioned her.
The initial point from which to compute plaintiff’s damage in our opiixion is the date of that judgment.
True it is that the mortgage which A. L. Boyer granted on this land was executed and recorded in May, 1886, and that was the act of his which primarily initiated the loss of the plaintiff. It is true that registry operates notice to all third persons of aix encumbrance on real property, but the import of that legal principle is that all persons dealing with the realty thereby affected are put upon their guard, and any rights they may thereon subsequently acquire are affected thereby.
But the record discloses that the plaintiff had disposed of the land in question to J.. A. Boyer, and his title had beexx duly recorded six months antecedent to the registry of Artigues’ mortgage. Plaintiff having parted with her title was not required to make any further examination of the record: She had xxo interest to subserve by so doing, axxd the registry of Artigues’ mortgage was no notice to her. True it is that she was cited as co-warrantor in the suit of Boyer vs. Joffrioix, but she in turn cited A. L. Boyer, And oxx Artigues’ exception both' were dismissed. It is also true that the plaintiff was again cited ixxto court in Boyer vs. Amet, but she in turn cited A. L. Boyer, and oxx his exceptioxx he xvas discharged. If effect be givexx to the judicial notices furnished the plaintiff by those suits of her veixdor’s evictioxx, and of the possible loss the same might cause her, it also shows that she did all iix her power to bring the matter to the notice of the defendant, aixd if reparation had been thereixx attainable for her he is responsible for her failure to secure it.
If such a citatioxx does ixot constitute, iix strictness of law, a legal interruption of prescription, in the sense of R. O. O. 3513, it does constitute an equitable estoppel against the defendant.
But we need not go to the exteiit of deciding' either, as we think other grouxids control the questioix fully, and clearly demonstrate that plaintiff possessed no actioxxable right for the recovery of damages ex delicto, against the defendant, until final judgment had been rendered against her.
In confirmation of this proposition — if confirmation were xxeeded — • it is only necessary to refer to the defexxdant’s exceptioxx of prematurity of action, which is predicated on the ground that the plaixxtiff *577had no right of action until she had paid the judgment of J. A. Boyer. In answer to that proposition we said that plaintiff’s right of action arose as soon as that judgment liquidated the amount of the loss he had sustained in consequence of eviction.
Now while it is true that those exceptions were propounded in the alternative and the rejection of one can not be urged as a plea of res judicata or estoppel against the other; yet our finding the date of the judgment to be the time her cause of action arose, is a reason why we should reject defendant’s plea of prescription. The plea is not good.
VI.
Various other exceptions and pleas were urged in the court below, but as they are not argned in brief, we will pass them by.